Title: To Thomas Jefferson from Jacob Wagner, 6 February 1802
From: Wagner, Jacob
To: Jefferson, Thomas


          
            6 Feby. 1802
          
          J: Wagner presents his best respects to the President of the U. States and has the honor to enclose a list of the Justices for Washington County. Mr. Moore’s name being inserted on an erasure of the original commission, it is probable, that he was substituted for Mr. Law, and J:W. thinks he remembers that Mr. Stoddert was substituted for Mr. Laird
        